DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Corrected drawings were received on 2/16/2021.  These drawings are approved.

Specification
The substitute specification filed 2/16/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked-up copy of the specification was submitted. Applicant states that a marked-up copy of the specification was submitted, however, no such copy could be found in the file. Applicant may confirm this by viewing the contents of the application file at: 
https://portal.uspto.gov/pair/PublicPair

Claim Objections
Claims 9, 11, 13, 18-19, 24-26, 28-32, 34-39 and 49-50 are objected to because of the following informalities:  
In claim 9, line 2, “said payment means” has no antecedent basis in the claims. Previously, in claim 3, Applicant introduced “a payment device.” this objection could be overcome by replacing “payment means” with --payment device-- in claim 9. 
In claim 11, line 24, “at least solenoid valve” appears to be an editorial error. This term will be interpreted as --at least one solenoid valve--. 
In claim 13, lines 8-9, “said electronic valve” has no antecedent basis in the claims. Previously, in claim 11, Applicant recited “at least solenoid valve” which is being interpreted as --at least one solenoid valve--.  This objection could be overcome by replacing “electronic valve” with --solenoid valve-- in claim 13.  
In claim 18, line 2, “said mechanical valve” has no antecedent basis in the claims. Previously, in claim 11, Applicant recited “at least solenoid valve” which is being interpreted as --at least one solenoid valve--.  This objection could be overcome by replacing “mechanical valve” with --solenoid valve-- in claim 18.  
In claim 18, line 3, “said transaction” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a transaction--. 

Claims 24-25 and 49-50 do not indent each separate element or step in the claims. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Also, in claim 24, at the end of the preamble, it appears that, “vendig” should actually be --vending--. 
In claim 26, line 3, it appears that “fauced” should actually be --faucet--. 
In claim 28 “said condition” has no antecedent basis in the claims. It appears that Applicant intended claim 28 to depend from claim 27. For purposes of expediting examination, this is how claim 28 will be examined. 
In claim 29, line 7, “said control system” has no antecedent basis in the claims. This objection could be overcome by replacing “said control system” with --a control system--. 
In claim 29, line 11, “said electronic valve” has no antecedent basis in the claims. This objection could be overcome by replacing “said electronic valve” with --an electronic valve.--
In claim 29, line 11, “said fluid line” has no antecedent basis in the claims. This objection could be overcome by replacing “said fluid line” with --a fluid line.--
In claim 29, line 14, “the magnetic strip” has no antecedent basis in the claims. This objection could be overcome by replacing “the magnetic strip” with --a magnetic strip.--
In claim 29, lines 16-17, “said payment processing device” has no antecedent basis in the claims and “said control system” has no antecedent basis in the claims. These objections could be overcome by replacing “said payment processing device of said control system” with --a 
In claim 30, lines 3-4, “said at least one solenoid valve” has no antecedent basis in the claims. This objection could be overcome by replacing “said at least one solenoid valve” with          --at least one solenoid valve.--
In claim 30, line 4, it appears that “sat” should actually be --said--. 
In claim 30, lines 4-5, “said beverage liquid” has no proper antecedent basis in the claims. Previously Applicant refers to a “beverage” not a “beverage liquid.”
In claim 31, line 2, “said handle” and “said beverage dispensing system” do not have antecedent basis in the claims. This objection could be overcome by replacing “said handle” with  
--a handle-- and “said beverage dispensing system” with POS product dispenser. Applicant has not used the terminology “beverage dispensing system” in this set of claims. 
In claim 32, line 2, “said flow meter” and “said control system” do not have antecedent basis in the claims.
In claim 34, line 2, “said handle” and “said mechanical valve” do not have antecedent basis in the claims. 
In claim 34, line 3, “said transaction” has no antecedent basis in the claims.
In claim 35, line 2, “said transaction” has no antecedent basis in the claims.
In claim 36, line 2, “said flow meter” has no antecedent basis in the claims.
In claim 36, lines 2-3, “said control system” has no antecedent basis in the claims.
In claim 37, “line 2, “said central panel of said sidewall of said dispensing chassis” has no antecedent basis in the claims. 
In claim 38, line 2, “said base” has no antecedent basis in the claims.
In claim 39, lines 2-3, “said at least one vessel” and “said flow meter” do not have antecedent basis in the claims. 
In claim 39, line 4, “said control system” has no antecedent basis in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 25-28, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 15, Applicant recites, “wherein said customer manipulates said handle of said beverage dispensing system to initiate a transaction.” However, no support could be found in the application as originally filed for this language. In paragraph [0044] of Applicant’s specification, Applicant states that “A customer beings use of the invention by activating the standard payment device(s) 190.” Thus initiation of the transaction is begun by payment, not manipulation of the handle. 
In claim 25, Applicant recites, “manually opening a second valve.” However, no support could be found in the application as originally filed for this language. 
In claim 27, Applicant recites, “a time duration measurement and recording system, wherein said time duration measurement and recording system enables automatic processing of a transaction when a condition is met.” Support for this language could not be found in the specification. It appears that Applicant is referring to the “time-out” function as recited in paragraph [0052] of the amended specification. Applicant must use language that is fully supported by the specification. For example, applicant could recite that the dispensing apparatus includes a control unit programmed to enable processing of a transaction when a specific time condition is met.
Claims 26 and 28 are rejected under 112(a) for inheriting the new matter associated with claim 25.
 In claim 46, Applicant recites, “tracking an elapsed time; observing said elapsed time being greater than said time-out time.” However, no support could be found for this language in the application, as originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14-28, 39, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 9, “said portion of said fluid line” is vague and indefinite because neither “said portion” nor “said fluid line” have antecedent basis in the claims. 
Claims 14-23 are vague and indefinite by virtue of inheriting the 112(b) problems with claim 13. 
In claims 24-25, Applicant’s claim construction is confusing. In these claims, Applicant has a recited a large amount of structure and intended method steps in the preamble. It is not clear how the structure in the preamble of the claim relates to the structure recited in the main body of the claims. Additionally, the scope of the claims are not clear because it is not clear if Applicant is including the structure in the preamble of the claim as part of the claimed subject matter or not. For purposes of expediting examination, the structure recited in the preambles of claims 24-25 will be considered as a required part of the claimed subject matter. 
Also in claim 25, the language “automatically regulating a flow of said at least one beverage; manually regulating said flow of said at least one beverage” is vague and indefinite. These two phrases appear to contradict one another. 
Additionally, in claim 25, it is not clear what “a second valve” is referring to. Applicant’s disclosure has only described electronic solenoid valves. 
In claim 25, line 15, “at least one operating mechanism” appears to be a double recitation of “a first valve” as recited in line 4 of the claim. It is noted that claim 6 recites that “said at least one operating mechanism” can be “an electronic valve” or a “solenoid valve.”
Claim 26 is vague and indefinite because it depends on itself. For purposes of expediting examination, claim 26 will be interpreted as if it depended from claim 25.
In claim 39, “a heating device” appears to be a double recitation of “a product heating mechanism” as recited in claim 29. For purposes of expediting examination, these will be treated as one and the same.  
In claim 49, line 4, the recitation of “a storage vessel” appears to be a double recitation of “a vessel” recited in line 2 of the claim. Correction and/or clarification is required. 

Due to the extensive 112(a) and 112(b) problems with claims 25-28, prior art could not accurately be applied to these claims at this time. However, once the 112 issues have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of Peirsman et al. (US 2015/0129617), Devers et al. (US 2010/0084426), and Dorfman (US 2018/0008905).
	With respect to claim 3, Henson discloses the claimed dispensing apparatus except for: 
at least one tank storing a pressurized gas being in the refrigeration unit;
a closed top wall of a vending chassis;
a central support structure of said vending chassis extending between said base and said closed top;
a sidewall of said vending chassis having at least one port, said at least one port affixed around said neck of said at least one faucet;
the software control unit comprising a rear housing mounted to said central support structure; and, 
a touch screen display mounted upon said rear housing; and
a payment device mounted to said central support structure; 
Henson disclose a dispensing apparatus comprising:
a refrigeration unit 202 (Henson, paragraph [0027]) comprising:
at least one vessel 206 storing a beverage; 
a lower conduit 208/424 operatively connected to said at least one vessel 206;
	at least one tank storing pressurized gas 216;
a dispensing system 200 comprising:
at least one faucet comprising; 
a spout (as indicated below); and,
a neck (as indicated below) fluidly connected to said spout as shown in the image taken from Fig. 4 of Henson:
[AltContent: textbox (spout)][AltContent: textbox (faucet)][AltContent: textbox (neck)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    578
    693
    media_image1.png
    Greyscale

a handle 222/304/404 attached to said at least one faucet, said handle mechanically operating said at least one faucet to dispense said beverage (Henson, [0036]);
a solenoid valve 312,313/412,413 operatively connected to said neck of said at least one faucet (Henson, paragraph [0053]; Fig. 4);
a flow meter 302/402 operatively connected to said solenoid valve (Henson, paragraph [0056]); and, 
an upper conduit 411 extending from said flow meter 302/402, said second upper conduit 411 fluidly communicating with said lower conduit 208/424 (Henson, Fig. 4);
a vending chassis 202,218 comprising: 
an exterior comprising as shown below in the image taken from Fig. 2 of Henson:
[AltContent: textbox (interior compartment)][AltContent: ][AltContent: textbox (base)][AltContent: textbox (exterior)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    837
    527
    media_image2.png
    Greyscale

a base secured to said refrigeration unit 202; 
an interior compartment surrounded by said exterior (as indicated above);
a software control unit 314/414 comprising (Henson, paragraph 0045]); and
a communication system (NFC reader 306 and network interface 308 and general wiring of control system; Henson, paragraphs [0045]-[0046]; Fig. 3).
	Peirsman et al. disclose a dispensing apparatus including a refrigeration unit 12 comprising at least one vessel 8 storing a beverage; and at least one tank storing a pressurized gas 7 (as shown in Fig. 1 of Peirsman et al.). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Peirsman et al. with the dispensing apparatus disclosed by Henson for the advantage of enclosing the pressurized gas tank and its connecting hoses in the base, thereby protecting it from nearby foot traffic.
	Devers et al. disclose a dispensing apparatus including:
 a closed top wall as shown below in the Fig. taken from Fig. 1 of Devers et al.:
[AltContent: ][AltContent: textbox (port affixed around neck of at least one faucet)][AltContent: textbox (sidewall)][AltContent: textbox (central support structure)][AltContent: textbox (closed top wall)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    516
    681
    media_image3.png
    Greyscale


a central support structure extending between said base and said closed top
wall (as indicated above); 
a sidewall having at least one port, said at least one port affixed around said neck of said at least one faucet (as indicated above); 
a payment device 40 mounted to said central support structure; and
a touchscreen display (part of payment device 40, Devers et al., paragraph [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the dispensing apparatus disclosed by Henson for the advantage of providing multiple faucets for dispensing different beverages and for providing access to multiple people simultaneously. 
It is not clear if Henson, as modified, discloses that the software unit includes a rear housing and that the touchscreen display is mounted upon said rear housing. However, Dorfman teaches a dispensing apparatus including 
a software control unit 150 comprising:
a rear housing mounted to a central support structure, the software control unit 150 may be embodied as a tablet which inherently includes a rear housing (Dorfman, paragraph [0061]; Figs. 2 and 7); and, 
a touch screen display 102 mounted upon said rear housing (Dorfman, paragraph [0061]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dorfman with the dispensing apparatus disclosed by Henson for the advantage of providing a protective cover to the software control unit protecting it from foreign particles or ambient conditions. Additionally, a tablet may be easily replaced in case of damage or malfunction. 
With respect to claim 4, Henson discloses that said communication system 306/308 interlinks said software control unit to said payment device to allow said software control unit to authorize a payment means (Henson, paragraph [0045]).
With respect to claim 5, said communication system interlinks said software control unit 300to said solenoid valve 313,314/413,414 (as shown in Fig. 3 of Henson) so that said software control 300 unit is capable of sending an electronic signal to said solenoid valve 313,314 causing said solenoid valve to open, thereby allowing said beverage to flow from said at least one vessel to said spout of said faucet, when said handle is manipulated (Henson, paragraphs [0038] and [0056]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of Peirsman et al. (US 2015/0129617), Devers et al. (US 2010/0084426), and Dorfman (US 2018/0008905), as applied to claim 5 above, and further in view of Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”). 
With respect to claim 6, Henson, as modified, discloses the claimed dispensing apparatus except that they are silent on whether the running total is displayed on the touchscreen. Henson discloses that  said communication system interlinks said software control 314/414 unit to said flow meter 302 so that said software control unit is capable of measuring a dispensed volume of said beverage flowing out from said spout (Henson, paragraphs [0037]-[0038]), tracking said dispensed volume of said beverage. While Henson does not explicitly state that the dispensed volume of said beverage is tracked, it would at least be obvious, if not inherent, in a system that includes a flow meter and charges payment for beverages sold. 
Best Way teaches a dispensing apparatus including a touchscreen display (see time 1:08 of the Best Way video) calculating a running total based upon said dispensed volume of said beverage, and displaying said running total on said touchscreen display (see time 0:54 of the Best Way video). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
With respect to claim 7, Best Way discloses that displaying said running total on said touchscreen display allows a user to monitor said dispensed volume of said beverage, and that said handle allows said user to initiate or cease dispensing of said beverage from said at least one vessel in order to consequently initiate or cease updating of said running total (as shown throughout the video).
With respect to claim 8, while the exact mechanism in which Henson or Best Way calculates the total cost of the dispensed volume is unknown, one of ordinary skill in the art would have found it obvious to use multiplication of said volume by a unit cost because this method would have been obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
With respect to claim 9, Best Way teach that said total cost is charged to said payment means (a card) after said user manipulates said handle to cease dispensing of said beverage (as shown throughout the video).
With respect to claim 10, Henson discloses the claimed dispensing apparatus except for: 
at least one tank storing a pressurized gas being in the refrigeration unit;
a closed top wall of a vending chassis;
the software control unit comprising a rear housing; and,
the software control unit comprising a touchscreen display mounted upon said rear housing;
Henson discloses a dispensing apparatus comprising:  
a refrigeration unit 202 (Henson, paragraph [0027]) comprising:
at least one vessel 206 storing a beverage; 
at least one tank 216 storing a pressurized gas;
a lower conduit 208/424 operatively connected to said at least one vessel 206;
a dispensing system 200 comprising:
at least one faucet comprising: 
a spout (as indicated below); and.
a neck (as indicated below) fluidly connected to said spout as shown in the image taken from Fig. 4 of Henson: 

[AltContent: textbox (spout)][AltContent: textbox (faucet)][AltContent: textbox (neck)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    578
    693
    media_image1.png
    Greyscale


a handle 222/304/404 attached to said at least one faucet, said handle mechanically operating said at least one faucet to dispense said beverage (Henson, paragraph [0036]);
a solenoid valve 312,313/412,413 operatively connected to said at least one faucet (Henson, paragraph [0053]); 
a first upper conduit extending from said solenoid valve 312,313/412,413 as shown below in the image taken from Fig. 4 of Henson:
[AltContent: textbox (second upper conduit)][AltContent: textbox (first upper conduit)][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    398
    695
    media_image4.png
    Greyscale

a flow meter 302/402 operatively connected to said first conduit; and, 
a second upper conduit extending from said flow meter, said second upper conduit fluidly communicating with said lower conduit 208/424;
a vending chassis 202,218  comprising: 
an exterior comprising as shown in below in the image taken from Fig. 2 of Henson:

[AltContent: textbox (interior compartment)][AltContent: ][AltContent: textbox (base)][AltContent: textbox (exterior)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    837
    527
    media_image2.png
    Greyscale

a base secured to said refrigeration unit 202; 
an interior compartment surrounded by said exterior (as indicated above);
a software control unit 314/414 comprising (Henson, paragraph 0045]); and
a communication system (NFC reader 306 and network interface 308 and general wiring of control system; Henson, paragraphs [0045]-[0046]; Fig. 3).
Peirsman et al. disclose a dispensing apparatus including a refrigeration unit 12 comprising at least one vessel 8 storing a beverage; and at least one tank storing a pressurized gas 7 (as shown in Fig. 1 of Peirsman et al.). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Peirsman et al. with the dispensing apparatus disclosed by Henson for the advantage of enclosing the pressurized gas tank and its connecting hoses in the base, thereby protecting it from nearby foot traffic. 
Devers et al. disclose a dispensing apparatus including:
a base secured to said refrigeration unit as shown below in the Fig. taken from Fig. 1 of Devers et al.:

[AltContent: textbox (base)][AltContent: ][AltContent: ][AltContent: textbox (port affixed around neck of at least one faucet)][AltContent: textbox (sidewall)][AltContent: textbox (central support structure)][AltContent: textbox (closed top wall)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    516
    681
    media_image3.png
    Greyscale


a closed top wall (as indicated above)
a sidewall extending between said base and said closed top wall (as indicated above);
at least one port within said sidewall, said at least one port affixed around said neck of said at least one faucet (as indicated above);
an upper central opening (there inherently must be at least one upper central opening in tower 110 to allow supply lines 24 to pass through); 
a lower central opening (there inherently must be at least one lower central opening to allow supply lines to pass through the base portion 100); 
a payment device 40 mounted to said central support structure; and
a touchscreen display (part of payment device 40, Devers et al., paragraph [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the dispensing apparatus disclosed by Henson for the advantage of providing multiple faucets for dispensing different beverages and for providing access to multiple people simultaneously. 
It is not clear if Henson, as modified, discloses that the software unit includes a rear housing and that the touchscreen display is mounted upon said rear housing. However, Dorfman teaches a dispensing apparatus including 
a software control unit 150 comprising:
a rear housing mounted to a central support structure, the software control unit 150 may be embodied as a tablet which inherently includes a rear housing (Dorfman, paragraph [0061]; Figs. 2 and 7); and, 
a touch screen display 102 mounted upon said rear housing (Dorfman, paragraph [0061]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dorfman with the dispensing apparatus disclosed by Henson for the advantage of providing a protective cover to the software control unit protecting it from foreign particles or ambient conditions. Additionally, a tablet may be easily replaced in case of damage or malfunction. 

Claims 11-14, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of Peirsman et al. (US 2015/0129617), and Devers et al. (US 2010/0084426).
With respect to claim 11, Henson discloses the claimed beverage dispensing apparatus except: 
For the at least one tank containing a pressurized gas being in the base
That it is not clear if the dispensing chassis includes a left panel;
That it is not clear if the dispensing chassis includes a central panel having at least one cutout; and, a right panel.
Henson disclose a beverage dispensing apparatus vending a predefined volume of product at an incremental cost, said beverage dispensing apparatus comprising:
a base 202 comprising:
a top wall with at least one hole as shown below in the image taken from Fig. 2 of Henson:
[AltContent: textbox (dispensing chassis)][AltContent: textbox (top wall)][AltContent: ][AltContent: textbox (at least one hole)][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    574
    634
    media_image5.png
    Greyscale

at least one vessel 206 containing a beverage; 
at least one tank 216 containing a pressurized gas (however, as can be seen above the tank 216 is not included inside the base); 
at least one gas line 214 connecting said at least one gas tank 216 to said at least one vessel 208; 
a beverage conduit 208 connected to said at least one vessel 206 and extending upward through said at least one hole; and
	a dispensing chassis 218. 
Peirsman et al. disclose a dispensing apparatus including a base 12 comprising at least one vessel 8 containing a beverage; and at least one tank containing a pressurized gas 7 (as shown in Fig. 1 of Peirsman et al.). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Peirsman et al. with the beverage dispensing apparatus disclosed by Henson for the advantage of enclosing the pressurized gas tank and its connecting hoses in the base, thereby protecting it from nearby foot traffic. 
Devers et al. teach a beverage dispensing apparatus including a dispensing chassis comprising:
a sidewall comprising: 
a left panel as shown below in the image taken from Fig. 1 of Devers et al.:
[AltContent: textbox (spout)][AltContent: ][AltContent: ][AltContent: textbox (neck)][AltContent: ][AltContent: textbox (faucet)][AltContent: ][AltContent: textbox (central panel)][AltContent: ][AltContent: textbox (left panel)][AltContent: textbox (right panel)][AltContent: ]
    PNG
    media_image3.png
    516
    681
    media_image3.png
    Greyscale

a central panel having at least one cutout (cutout out for holding payment device 40 as shown above); and, 
a right panel (as indicated above);
at least one faucet comprising:
a neck mounted within said left panel (as indicated above) or said right panel; 
a spout (as indicated above); and, 
a handle 60.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the dispensing apparatus disclosed by Henson for the advantage of providing multiple faucets for dispensing different beverages and for providing access to multiple people simultaneously. 
Henson further discloses an upper segment of said beverage conduit in the dispensing chassis 218; 
at least one flow meter 302/402 connected to said upper segment of said beverage conduit; and.
at least solenoid valve 312,313/412,413 connected to said at least one flow meter 302/402 (as shown in Fig. 4 of Henson).
With respect to claim 12, Henson discloses a control system comprising: 
a software control unit 314; 
at least one valve 312,313/412,413 communication link (as shown in Fig. 3 of Henson); and, 
at least one flow meter 302/402 communication link (as shown in Fig. 3 of Henson).
Devers et al. teach a payment processing device (a part of GUI 40, Devers et al., paragraph [0016]).
With respect to claim 13, Devers et al. disclose a user interface system comprising;
a Graphical User Interface (GUI) 40 comprising:
a touch screen (Devers et al., paragraph [0007]; Fig. 3);
a GUI communication interface connected to said control system (such an interface would be inherent for the system to be functional);
wherein said GUI displays an interactive menu allowing a customer to make select said beverage from a series of beverage options (as shown in Fig. 3 of Devers et al.);
wherein when said customer selects said beverage, a signal is sent to said electronic valve to open said portion of said fluid line (Devers et al., claim 4);
 a payment interface comprising:
an information display 315;
a reader 300 for obtaining payment information from the magnetic strip of a credit/debit card (Devers et al., paragraph [0018]; and,
wherein said payment information is transmitted to said payment processing device of said control system (such a procedure would be inherent for the system to be functional).
With respect to claim 14, in the combination, Devers et al. disclose that when said payment information is approved via said payment processing device, said control system sends an electronic signal to said at least one solenoid valve 312,313/412,413 (as taught by Henson) that opens sat at least one solenoid valve to allow for the flow of said beverage liquid (Devers et al, paragraph [0019]).
	With respect to claim 18, Henson discloses that said customer manipulates said handle 304 to close said mechanical valve 312,313/412,413, terminate beverage dispensing, and complete said transaction (Henson, [0038]). 
With respect to claim 21, Devers et al. disclose that said user interface system 40 is mounted within said central panel of said sidewall of said dispensing chassis (as shown in Fig. 1 of Devers et al.).
With respect to claim 22, Henson disclose that said base is a cabinet comprising a refrigerator (Henson, paragraph [0027]).

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of Peirsman et al. (US 2015/0129617), and Devers et al. (US 2010/0084426), as applied to claim 13 above, and further in view of Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”). 
With respect to claim 15, disclose the claimed beverage dispensing apparatus except for manipulation of the handle beginning the transaction. However Best Way teaches initiating a transaction by manipulating a handle of a beverage dispenser and being dispensing said beverage into a customer-provided container (as shown at time 0:52 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with Henson, as modified, because it would have been obvious to try, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, a transaction could be initiated by payment first or manipulation of the handle first--each option giving a reasonable expectation of success. 
With respect to claim 16, Henson, as modified, discloses the claimed beverage dispensing apparatus except for said control system calculating a total cost using said total dispense volume and a beverage unit cost. However, in the combination, said flow meter 302/402 (as taught by Henson) communicates a dispensed volume to said control system 314 (Henson, Fig. 3), and Best Way teaches that said control system tracks a total dispensed volume, and said control system calculates a total cost using said total dispensed volume and a beverage unit cost (as shown at time 0:54 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
With respect to claim 17, Henson, as modified, discloses the claimed beverage dispensing apparatus except for said total dispensed volume and/or said total cost being communicated to said customer via said GUI in real-time. However, Best Way teaches that said total dispensed volume and/or said total cost is communicated to said customer via said GUI in real-time (as shown in the Best Way video beginning at time 0:52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
	With respect to claim 19, Henson, as modified, discloses the claimed beverage dispensing apparatus except for the payment processing device charging said total cost to said credit/debit card when transaction is complete. However, Best Way teaches that when said transaction is complete, said payment processing device charges said total cost to said credit/debit card (see Best Way video starting at time 0:48). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of allowing a customer to dispense an arbitrary amount of beverage and only charging the customer for that exact arbitrary amount. 
With respect to claim 20, Henson, as modified, discloses the claimed beverage dispensing apparatus except for the said control system calculating a total cost and wherein said total cost is communicated to said customer via said GUI and said credit/debit car is charge said total cost via said payment processing device. However, in the combination, said flow meter 302/402 (as taught by Henson) would communicate a volume of beverage dispensed to said control system 314, and said control system calculates a total cost (as taught by Best Way); wherein said total cost is communicated to said customer via said GUT and said credit/debit card is charged said total cost via said payment processing device (as taught by Best Way beginning at time 0:52 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of Peirsman et al. (US 2015/0129617), and Devers et al. (US 2010/0084426), as applied to claim 13 above, and further in view of Bethuy et al. (US 2016/0368753).
With respect to claim 23, Henson, as modified, discloses the claimed beverage dispensing apparatus except for the heating device. However, Bethuy et al. teach a beverage dispensing device including a heating device 111 installed along a beverage line extending between said a fluid source and a flow meter 114 (as shown in Fig. 1 of Bethuy et al.), said heating device operatively connected to a control system 101 (as shown in Fig. 2 of Bethuy et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bethuy et al. with the beverage dispensing apparatus disclosed by Henson, as modified, for the advantage of allowing the customer the option of a heated beverage. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610), Devers et al. (US 2010/0084426), Dorfman (US 2018/0008905), Bethuy et al. (US 2016/0368753), and Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”). 
With respect to  claim 24, Henson discloses the claimed multiproduct vending machine except for the internal heating device, the interactive top unit and the Graphical User Interface (GUI). Henson discloses a multiproduct vending machine. 
Henson discloses storing at least one beverage in a vessel 206, chilling said at least one beverage (Henson, paragraph [0027]), transmitting said at least one beverage from a storage vessel 206, electronically opening a solenoid valve 312,313/412,413 (Henson, paragraph [0030]), allowing said customer to manually open a faucet regulating a flow of said at least one beverage (Henson, paragraph [0038]), dispensing said at least one beverage into a receptacle provided by said customer (Henson, paragraph [0038]), measuring a dispensed volume of said at least one beverage according to a rate of said flow of said at least one beverage (Henson, paragraph [0037]), allowing said customer to manually close said faucet regulating said flow of said at least one beverage (Henson, paragraph [0038]), said multiproduct vending machine comprising:
a base 202  housing said storage vessel 206 (as shown in Fig. 2 of Henson);
an interactive top unit 218 anchored to said base 202, said interactive top unit comprising:
a flange surrounding said faucet as shown below in the image taken from Fig. 4 of Henson:
[AltContent: textbox (flange)][AltContent: textbox (faucet)][AltContent: ][AltContent: ]
    PNG
    media_image6.png
    595
    710
    media_image6.png
    Greyscale

a controller 314;
a housing 403 supporting or enclosing:
said solenoid valve 312,313/412/413; and, 
a flow meter 302/402;
at least one electrical signal communication means 306 (Henson, paragraph [0030])); and,
a pathway 208 providing fluid communication between said base and said interactive topper unit (as shown in Fig. 2 of Henson).
	Devers et al. teach a multiproduct vending machine including offering said at least one beverage to a customer by identifying said at least one beverage on a Graphical User Interface (GUI) 40 (Devers et al., paragraph [0018]). 
Devers et al. does not explicitly disclose a frame surrounding and supporting said GUI 40. However, Dorfman teach a dispensing machine including a GUI 150 that includes a frame surrounding and supporting said GUI (Dorman discloses that the GUI 150 may be a table which inherently include a frame). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dorfman with the dispensing apparatus disclosed by Henson, as modified, for the advantage of providing a protective cover to the software control unit protecting it from foreign particles or ambient conditions. Additionally, a tablet may be easily replaced in case of damage or malfunction. 
 Bethuy et al. teach a beverage dispensing device including heating said at least one beverage using an internal heating device 111 wherein at least one fluid pathway is connected to said internal heating device 111 (as shown in Fig. 1 of Bethuy et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bethuy et al. with the beverage dispensing apparatus disclosed by Henson, as modified, for the advantage of allowing the customer the option of a heated beverage. 
Best Way teaches a multiproduct vending machine including calculating a total dispensed volume of said at least one beverage according to said rate of said flow of said at least one beverage (as shown at a time beginning at 0:54 of the video). Best Way further teaches deriving a total price calculated from said total dispensed volume and a unit price corresponding to said at least one beverage, displaying said total dispensed volume of said at least one beverage and/or said total price on a GUI (as shown at a time beginning at 0:54 of the video). Best way additionally teaches automatically completing a point-of-sale-transaction when said customer manually closes said faucet and charging a payment means provided by said customer (see Best Way video starting at time 0:48). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of allowing a customer to dispense an arbitrary amount of beverage and only charging the customer for that exact arbitrary amount. 

Claims 29-30, 34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610), Bethuy et al. (US 2016/0368753), and Devers et al. (US 2010/0084426). 
With respect to claim 29, Henson discloses the claimed automated Point of Sale (POS ) product dispenser except for a product heating mechanism, a Graphical User Interface and a payment interface. Henson discloses an automated Point Of Sale (POS) product dispenser comprising:
a product chilling mechanism 202 (Henson, paragraph [0027]); and

a product regulating mechanism (solenoid valve 312,313/412,413). 
Devers et al. teach a Graphical User Interface 40 comprising:
a touch screen (Devers et al., paragraph [0007]; Fig. 3));
a GUI communication interface connected to a control system (not shown but inherent in the system for the apparatus to function as shown); 
wherein said GUI displays an interactive menu allowing a customer to make select said beverage from a series of beverage options (as shown in Fig. 3 of Devers et al.);
wherein when said customer selects said beverage, a signal is sent to said electronic valve to open said portion of said fluid line (Devers et al., claim 4);
a payment interface comprising: 
an information display 315;
a reader 300 for obtaining payment information from the magnetic strip of a credit/debit card (Devers et al, paragraph [0018]); and,
wherein said payment information is transmitted to said payment processing device of a control system (while payment processing device and control system are not shown, they would be inherent for the apparatus to function as a whole).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the POS product dispenser disclosed by Henson for the advantage of providing multiple faucets and a GUI that allows a user to select multiple beverages from one location. 
Bethuy et al. teach a product dispenser a product heating mechanism 111 (as shown in Fig. 1 of Bethuy et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bethuy et al. with the POS product dispenser disclosed by Henson, for the advantage of allowing the customer the option of a heated beverage. 
With respect to claim 30, in the combination, Devers et al. disclose that when said payment information is approved via said payment processing device, said control system sends an electronic signal to said at least one solenoid valve 312,313/412,413 (as taught by Henson) that opens sat at least one solenoid valve to allow for the flow of said beverage liquid (Devers et al, paragraph [0019]).
With respect to claim 34, Henson discloses that said customer manipulates said handle 304 to close said mechanical valve 312,313/412,413, terminate beverage dispensing, and complete said transaction (Henson, [0038]). 
With respect to claim 37, Devers et al. disclose that said user interface system 40 is mounted within said central panel of said sidewall of said dispensing chassis (as shown in Fig. 1 of Devers et al.).
With respect to claim 38, Henson discloses that said base 202 is a cabinet comprising a refrigerator. 
With respect to claim 39, Bethuy et al. teach a beverage dispensing device including a heating device 111 installed along a beverage line extending between said a fluid source and a flow meter 114 (as shown in Fig. 1 of Bethuy et al.), said heating device operatively connected to a control system 101 (as shown in Fig. 2 of Bethuy et al.).

Claims 31-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610), Bethuy et al. (US 2016/0368753), and Devers et al. (US 2010/0084426), as applied to claim 29 above, and further in view of Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”). 
With respect to claim 31, Henson, as modified, discloses the claimed automated POS product dispenser except for said customer manipulating said handle of said beverage dispensing system to initiate a transaction. However, Best Way teaches a POS product dispenser including 
said customer manipulating a handle of said beverage dispensing system to initiate a transaction and begin dispensing said beverage into a customer-provided container (as shown beginning at time 0:52 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with Henson, as modified, because it would have been obvious to try, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, a transaction could be initiated by payment first or manipulation of the handle first--each option giving a reasonable expectation of success. 
With respect to claim 32, Henson, as modified, discloses the claimed automated POS product dispenser except that he is silent on said control system calculating a total cost using said total dispensed volume and a beverage unit cost. Henson teaches that said flow meter 312,313/412,413 communicates a dispensed volume to said control system 314/414 (Henson, paragraphs [0037]-[0038]). However, Best Way teaches a POS product dispenser wherein said control system calculates a total cost using said total dispensed volume and a beverage unit cost (as shown at time 0:54 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the POS product dispenser disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
With respect to claim 33, Henson, as modified, discloses the claimed beverage dispensing apparatus except for said total dispensed volume and/or said total cost being communicated to said customer via said GUI in real-time. However, Best Way teaches that said total dispensed volume and/or said total cost is communicated to said customer via said GUI in real-time (as shown in the Best Way video beginning at time 0:52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 
With respect to claim 35, Henson, as modified, discloses the claimed beverage dispensing apparatus except for the payment processing device charging said total cost to said credit/debit card when transaction is complete. However, Best Way teaches that when said transaction is complete, said payment processing device charges said total cost to said credit/debit card (see Best Way video starting at time 0:48). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of allowing a customer to dispense an arbitrary amount of beverage and only charging the customer for that exact arbitrary amount. 
With respect to claim 36, Henson, as modified, discloses the claimed beverage dispensing apparatus except for the said control system calculating a total cost and wherein said total cost is communicated to said customer via said GUI and said credit/debit car is charge said total cost via said payment processing device. However, in the combination, said flow meter 302/402 (as taught by Henson) would communicate a volume of beverage dispensed to said control system 314, and said control system calculates a total cost (as taught by Best Way); wherein said total cost is communicated to said customer via said GUT and said credit/debit card is charged said total cost via said payment processing device (as taught by Best Way beginning at time 0:52 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the dispensing apparatus disclosed by Henson, as modified, for the advantage of informing a user of exactly how much beverage he or she has dispensed. 

Claim 40-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610), Devers et al. (US 2010/0084426), and Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”). 
With respect to claim 40, Henson discloses the claimed method except for the touchscreen display and the payment means. Henson disclose a beverage vending method comprising:
storing a beverage in a vessel 206 (as shown in Fig. 2 of Henson);
storing said vessel in a refrigeration unit 202 (Henson, paragraph [0027]);
providing:
a faucet having a handle as shown below in the image taken from Fig. 4 of Henson:

[AltContent: textbox (handle)]
[AltContent: ][AltContent: textbox (faucet)][AltContent: ]
    PNG
    media_image1.png
    578
    693
    media_image1.png
    Greyscale


a solenoid valve 312,313/412,413; 
a flow meter 302/402; 
a software control system 314 (as shown in Fig. 3 of Henson);
Devers et al. disclose a touchscreen display (a portion of interface 40, Devers et al., paragraph [0070]) which inherently must be communicating with a software control system for the apparatus to be functional;
a payment device (another portion of interface 40, Devers et al. paragraph [0018]); and
offering said beverage for sale to a customer (Devers et al., paragraph [0015]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the dispensing apparatus disclosed by Henson for the advantage of providing multiple faucets for dispensing different beverages and for providing access to multiple people simultaneously. 
Best way teaches inputting an incremental cost (while this step is not explicitly disclosed, such a step must have inherently been performed beforehand for the apparatus to track the volume dispensed and display the total cost for the volume dispensed as shown at times 0:52-0:56 of the video). 
Best Way further teaches positioning a container under said faucet (as shown throughout the video); 
producing a payment means (as shown at time 0:39 of the video);
using said payment device to transmit said payment means to said software control system (not shown, but inherent in the system for it to be functional);
authorizing said payment means (as shown at time 0:33 of the video); 
displaying a completed authorization (as shown at time 0:33 of the video); 
initiating a transaction (as shown at time 0:52 of the video); 
opening said solenoid valve 312,313/412,413 (Henson, paragraph [0030]);
displaying at least one product corresponding to said at least one faucet (as shown at time 0:54 of the video);
manipulating said handle to initiate dispensing of said beverage according to said at least one product (as shown at time 0:52 of the video);
transmitting a dispensed volume of said beverage from said vessel to said container (as shown beginning at 0:52 of the video);
measuring said dispensed volume of said beverage using said flow meter (Henson, paragraphs [0037]-[0038]);
transmitting an electronic signal from said flow meter to said software control unit (not shown, but inherent in the taught method for the method to be functional); and,
tracking said dispensed volume of said beverage using said software control unit (inherent with the method shown at times 0:52-0:55 of the video); and,
manipulating said handle to cease dispensing of said beverage (as shown at time 0:55 of the video).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the method disclosed by Henson for the advantage of allowing a user to pour and pay for any arbitrary amount of beverage.
With respect to claim 41, Best Way teaches calculating:
a total volume (while not explicitly stated, this step must be inherent in the system in order for it to function as shown in the video); and,
a total cost using said total volume and said incremental cost;
displaying on said touchscreen display:
said total volume; and/or, said total cost (as shown at time 0:54 of the video).
With respect to claim 42, Best way teaches updating and displaying said total volume in real-time on said touchscreen display (as shown beginning at time 0:52 of the Best Way video). 

With respect to claim 43, Best Way teaches updating and displaying said total cost in real-time on said touchscreen display (as shown in the video beginning at time 0:52).
With respect to claim 44, Devers et al. disclose displaying an input option 310 on the touchscreen display (Devers et al., paragraph [0018]).
With respect to claim 45, Devers et al. disclose selecting said input option (Devers et al., paragraph [0019];
completing said transaction ; and,
charging said payment means said total cost (Devers et al., paragraph [0018]).
	With respect to claim 48, Henson discloses the claimed incremental vending method except for . Henson discloses an incremental vending method comprising:
storing a beverage in a vessel 206;
storing said vessel in a refrigeration unit 202 (Henson, paragraph [0027]);
providing:
a faucet having a handle as shown in the below image taken from Fig. 4 of Henson:










[AltContent: textbox (handle)]
[AltContent: ][AltContent: textbox (faucet)][AltContent: ]
    PNG
    media_image1.png
    578
    693
    media_image1.png
    Greyscale

a solenoid valve 312,313/412,413; 
a flow meter; 302/402 and
a software control system 314.
Devers et al. disclose an incremental vending method including a touchscreen display (a portion of money machine 40) communicating with a software control system.
a payment device (another portion of money machine 40; Devers et al., paragraph [0018]);
offering said beverage for sale to a customer (Devers et al., paragraph [0019]); 
positioning a container under said faucet (although not shown in Devers et al., one of ordinary skill in the art would understand that a container for collecting the beverage would be placed under the faucet); 
producing a payment means (Devers et al., paragraph [0019]);
using said payment device to transmit said payment means to said software control system (although not explicitly recited, one of ordinary skill in the art would recognize that a software control system would be required to operate the money machine 40 disclosed by Devers et al.); and
authorizing said payment means (Devers et al. disclose credit card slot 300 which would require the authorization of a credit card).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Devers et al. with the method disclosed by Henson for the advantage of the money machine 40 which allows a user to choose options and make payment in a centralized terminal. 
Best way teaches an incremental vending method including:
inputting an incremental cost (while this step is not explicitly stated or shown, such a step would have been inherent to allow the system to calculate the total cost as shown throughout the video of Best Way).
displaying a completed authorization (Best Way video, time 0:29); 
initiating a transaction (as shown at time 0:52 of the Best Way video); 
opening said solenoid valve 312,313/412,413 (in the combination of Henson and Best Way, moving the handle of the faucet to begin the transaction would open the solenoid valve ad disclosed by Henson);
displaying at least one product corresponding to said at least one faucet (as shown at time 0:52 of Best Way);
manipulating said handle to initiate dispensing of said beverage according to said at least one product (as shown at time 0:52 of Best Way);
transmitting a dispensed volume of said beverage from said vessel to said container (as shown beginning at time 0:52 of Best Way);
measuring said dispensed volume of said beverage using said flow meter (in the combination flow meter 302/402 of Henson would measure the volume);
transmitting an electronic signal, from said flow meter to said software control unit;
tracking said dispensed volume of said beverage using said software control unit (while not explicitly shown, such an electronic signal and software control unit would be required in order to track the volume and total price as shown in the video) ;
calculating:
a total volume; and,
a total cost using said total volume and said incremental cost;
displaying on said touchscreen display:
said total volume; and/or, said total cost (as shown beginning at time 0:52 of Best Way).
manipulating said handle to cease dispensing of said beverage (as shown at time 0:54 of Best Way);
completing said transaction; and,
charging said payment means said total cost (as shown beginning at time 1:27 of Best Way).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the method disclosed by Henson for the advantage of showing the user exactly how much beverage has been dispensed and exactly how much it will cost. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610), Devers et al. (US 2010/0084426), and Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”), as applied to claim 41 above, and further in view of Long, II (US 2017/0293983). 
With respect to claim 47, Henson, as modified, discloses the claimed method except for the steps of displaying at least one temperature option; selecting said ate least one temperature option and operating a heating device. However, Long, II discloses a beverage vending method including displaying at least one temperature option (Long, II, paragraph [0123]; Fig. 2); selecting said at least one temperature option (via selector 1430; Long, II, paragraph [0123]; Fig. 14) ; operating a heating device 1030 (Long, II, paragraph [0017]; Fig. 10). 
In the combination, the transmitting of said beverage to said heating device when manipulating said handle initiate dispensing of said beverage (as taught throughout the Best Way video); instantaneously heating said beverage to create a hot beverage (Long, II discloses a “flash” heater 1030 which would instantaneously heat the beverage); and, dispensing said hot beverage (as shown at step 612 in Fig. 6 of Long, II).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Long, II with the method disclosed by Henson, as modified, for the advantage of allowing a user to choose the desired temperature of the dispensed beverage. 

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Henson (US 2017/0210610) in view of  Best Way to Pour a Beer (youtube.com video, hereafter, “Best Way”) and Bethuy et al. (US 2016/0368753).
With respect to claim 49, Henson discloses the claimed method of vending except for the steps of identifying said at least one beverage on a Graphical User interface (GUI) and heating said at least one beverage using an internal heating device. Henson disclose a method of vending comprising: 
storing at least one beverage in a vessel 206,
chilling said at least one beverage (Henson, paragraph [0027]), 
transmitting said at least one beverage from a storage vessel 206 (Henson, paragraph [0027]); and 
electronically opening a solenoid valve 312,313/412,413 (Henson, paragraph [0038]).
Best way discloses: 
offering said at least one beverage to a customer by identifying said at least one beverage on a Graphical User Interface (GUI) (as shown beginning at time 0:52 of the Best Way video), 
allowing said customer to manually open a faucet regulating a flow of said at least one beverage (as shown beginning at time 0:52 of Best Way), 
dispensing said at least one beverage into a receptacle provided by said customer (shown beginning at time 0:52 of Best Way), 
measuring a dispensed volume of said at least one beverage according to a rate of said flow of said at least one beverage (shown on display beginning at time 0:52 of Best Way), 
calculating a total dispensed volume of said at least one beverage according to said rate of said flow of said at least one beverage (shown on display at time 0:54 of Best Way), 
deriving a total price calculated from said total dispensed volume and a unit price corresponding to said at least one beverage (while Best Way is silent on deriving the total price from a unit price, such a calculation would be inherent for the system to function as shown), 
displaying said total dispensed volume of said at least one beverage and/or said total price on sad GUI (as shown at time 0:54 of Best Way), 
allowing said customer to manually close said faucet regulating said flow of said at least one beverage (as shown at time 0:54 of Best Way), 
automatically completing a point-of-sale-transaction when said customer manually closes said faucet and charging a payment means provided by said customer (as shown at time 0:54 and 1:27 of Best Way).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the method disclosed by Henson for the advantage of showing the user exactly how much beverage has been dispensed and exactly how much it will cost. 
Bethuy et al. disclose a beverage dispensing method including  heating said at least one beverage using an internal heating device 111 (as shown in Fig. 1 of Bethuy et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bethuy et al. with the method disclosed by Henson, as modified, for the advantage of allowing the customer the option of a heated beverage. 



With respect to claim 50, Henson disclose the claimed method of operating an automated point of sale (POS) beverage dispensing apparatus except for . Henson disclose a method of operating an automated point-of-sale (POS) beverage dispensing apparatus comprising: 
storing at least one beverage in a vessel 206,
chilling said at least one beverage (Henson, paragraph [0027]), 
transmitting said at least one beverage from a storage vessel 206 (Henson paragraph, [0027]); and
electronically opening a solenoid valve 312,313/412,413 (Henson, paragraph [0038]).
Best Way discloses:
offering said at least one beverage to a customer by identifying said at least one beverage on a Graphical User Interface (GUI) (as shown beginning at time 0:52 of the Best Way video),
allowing said customer to manually open a faucet regulating a flow of said at least one beverage (as shown beginning at time 0:52 of Best Way), 
dispensing said at least one beverage into a receptacle provided by said customer (shown beginning at time 0:52 of Best Way), 
 measuring a dispensed volume of said at least one beverage according to a rate of said flow of said at least one beverage (shown on display beginning at time 0:52 of Best Way), 
calculating a total dispensed volume of said at least one beverage according to said rate of said flow of said at least one beverage (shown on display at time 0:54 of Best Way), 
deriving a total price calculated from said total dispensed volume and a unit price corresponding to said at least one beverage (while Best Way is silent on deriving the total price from a unit price, such a calculation would be inherent for the system to function as shown), 

displaying said total dispensed volume of said at least one beverage and/or said total price on sad GUI (as shown at time 0:54 of Best Way),
allowing said customer to manually close said faucet regulating said flow of said at least one beverage (as shown at time 0:54 of Best Way),
automatically completing a point-of-sale-transaction when said customer manually closes said faucet and charging a payment means provided by said customer (as shown at time 0:54 and 1:27 of Best Way).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Best Way with the method disclosed by Henson for the advantage of showing the user exactly how much beverage has been dispensed and exactly how much it will cost. 
Bethuy et al. disclose a beverage dispensing method including  heating said at least one beverage using an internal heating device 111 (as shown in Fig. 1 of Bethuy et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bethuy et al. with the method disclosed by Henson, as modified, for the advantage of allowing the customer the option of a heated beverage. 

Allowable Subject Matter
Claim 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 46 has been indicated as containing allowable subject matter primarily for the steps of setting a time-out time; tracking an elapsed time; observing said elapsed time being greater than said time-out time; completing said transaction; and, charging said payment means said total cost.

Response to Arguments
Applicant’s arguments with respect to claim 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 19, 2021